Citation Nr: 1140963	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 1968 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from the Regional Office (RO) in Providence, Rhode Island, on an appeal from a rating decision that was issued by the RO in Cleveland, Ohio.  In August 2009 the Board denied the Veteran's claim.  The Veteran then appealed to the Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in March 2011, The Court vacated the Board's decision, finding that a VA examination that was provided to the Veteran was inadequate for rating purposes and that there were resultantly insufficient reasons and bases for the Board's conclusions.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran was provided a VA examination in this case which took place in February 2005.  At that time his reports about his symptoms were vague, it was difficult to obtain a specific history from the Veteran about his experiences, and he tended to contradict things that were indicated in prior reports to other clinicians.  For these reasons, it was difficult to determine a clear diagnosis of the Veteran.  The examiner did not diagnose PTSD, finding that there was insufficient evidence to clearly diagnose PTSD and that, for the PTSD symptoms that the Veteran did have, it was not possible to determine whether they were due to his experiences in Vietnam or other traumatic experiences related to his heroin addiction and incarceration.  The Court held that this examination was inadequate for rating purposes because the examiner did not specifically rule in or rule out a diagnosis of PTSD. 

A VA examiner who examined the Veteran in April 1998 also determined that the Veteran did not have PTSD, instead diagnosing a chronic schizoaffective reaction, episodic opioid abuse, alcohol abuse, cocaine abuse, and a sociopathic personality.  

However, a resident physician and a social worker who were treating the Veteran diagnosed him with PTSD based on his Vietnam War experiences.  

Subsequent to the issuance of the Court's Memorandum Decision, the Veteran's attorney submitted a report from a private psychiatrist who opined that all of the diagnoses and opinions that were provided by both of the VA examiners, who provided the 1998 and the 2005 reports, were inaccurate.  He opined that the Veteran did have PTSD as a result of his Vietnam War experiences.

Given the conflicting opinions about the Veteran's appropriate diagnosis and its relationship to service, the Board finds that a new VA examination should be conducted to determine whether the Veteran in fact has PTSD, whether any diagnosed PTSD is related to his Vietnam War experiences, and whether the Veteran has any other mental disorder that is related to his military service.

Additionally, the most recent treatment records in the claims file are from August 2004.  More recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his psychiatric pathology since August 2004.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  After the above development is completed, the Veteran should be afforded an examination by two separate appropriate examiners who have not previously treated or examined the Veteran.  The examiners must review the claims file in conjunction with the examination.  The examiners should indicate what the appropriate diagnosis or diagnoses are for the Veteran's psychiatric problems and whether any diagnosed disorder is at least as likely as not (at least 50 percent likely) related to his military service.  The report of examination should include a complete rationale for the conclusions set forth therein.  This should include a discussion of the conclusions that were reached in the April 1998 VA examination, the February 2005 VA examination, and the September 2011 private physician's opinion.  The examiners should review each of these opinions and indicate which, if any, of these opinions is the most accurate and why.  To the extent that any of the three reports are determined to be flawed or inaccurate in its conclusions, the examiners should fully explain why this is the case.  PTSD should be specifically found or ruled out.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



